          Case 18-34658 Document 88 Filed in TXSB on 10/02/18 Page 1 of 7



                              UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

In re:                                                     §
                                                           §
HOUTEX BUILDERS, LLC, et al.,1                             §             Case No. 18-34658
                                                           §             Chapter 11
                  DEBTORS.                                 §
                                                           §

    DEBTORS’ MOTION FOR ORDER COMPELLING TURNOVER OF PROPERTY
                  PURSUANT TO 11 U.S.C. §§ 542(A) & (E)

         THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT
         YOU. IF YOU OPPOSE THE MOTION, YOU SHOULD IMMEDIATELY
         CONTACT THE MOVING PARTY TO RESOLVE THE DISPUTE. IF YOU
         AND THE MOVING PARTY CANNOT AGREE, YOU MUST FILE A
         RESPONSE AND SEND A COPY TO THE MOVING PARTY. YOU MUST
         FILE AND SERVE YOUR RESPONSE WITHIN 21 DAYS OF THE DATE
         THIS WAS SERVED ON YOU. YOUR RESPONSE MUST STATE WHY THE
         MOTION SHOULD NOT BE GRANTED. IF YOU DO NOT FILE A TIMELY
         RESPONSE, THE RELIEF MAY BE GRANTED WITHOUT FURTHER
         NOTICE TO YOU. IF YOU OPPOSE THE MOTION AND HAVE NOT
         REACHED AN AGREEMENT, YOU MUST ATTEND THE HEARING.
         UNLESS THE PARTIES AGREE OTHERWISE, THE COURT MAY
         CONSIDER EVIDENCE AT THE HEARING AND MAY DECIDE THE
         MOTION AT THE HEARING

         REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEY.

         Houtex Builders, LLC (“HTB”), 2203 Looscan, LLC (“Looscan”) and 415 Shadywood, LLC

(“Shadywood”) (collectively, the “Debtors”) file this Debtors’ Motion for Order Compelling Turnover of

Property Pursuant to 11 U.S.C. § 542(a) & (e) (the “Motion”) requesting that this Court order that

Wyndolyn Ramirez (“Ramirez”) and Wynne Design Works (“WDW”) produce any documents or

other recorded information—including contracts, plans, designs, selections, takeoffs, schedules,

invoices, receipts, and payment records—relating to the Debtors’ property and financial affairs. In

support of the Motion, the Debtors respectfully submit the following:

1        The names of the debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
         identification number, are: Houtex Builders, LLC (2111), 2203 Looscan, LLC (1418) and 415 Shadywood, LLC
         (7627).
           Case 18-34658 Document 88 Filed in TXSB on 10/02/18 Page 2 of 7



                                              SUMMARY

          1.     The Debtors hired and paid Ramirez and WDW to provide interior design services

related to residential properties which were being developed for eventual sale. Despite being paid

thousands of dollars for services, Ramirez and WDW have refused to provide any of the requested

information to the Debtors. The documents and information requested herein are necessary so that

the Debtors may proceed with the sale of their assets, and possession of such documents will serve

to increase the value of the property of the estate for the benefit of the creditors.

                                  JURISDICTION AND VENUE

          2.     The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334. This is a

core proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper in this Court pursuant to 28 U.S.C.

§§ 1408 and 1409. The statutory predicates for the relief sought herein are §§ 542(a) & (e) of title 11

of the United States Code (the “Bankruptcy Code”).

                                           BACKGROUND

     A.        The Debtor’s Bankruptcy Case

          3.     On August 23, 2018 (the “Petition Date”), the Debtors each filed a voluntary

petition for relief under chapter 11 of the Bankruptcy Code, with the United States Bankruptcy

Court for the Southern District of Texas, Houston Division (the “Bankruptcy Court”).

          4.     The Debtors continue to administer their assets as a debtor-in-possession pursuant

to sections 1107 and 1108 of the Bankruptcy Code. No trustee or examiner has been appointed in

the Debtor’s bankruptcy case.

          5.     The purpose of the Debtors filing chapter 11 is to wind-down the Debtors’

residential construction business operations for the benefit of creditors, including, but not limited to,

monetizing the Debtors’ assets (including real property, improvements and fixtures located thereon,

rights to prepaid services and rights to construction warranties associated with the property),

DEBTORS’ EMERGENCY MOTION FOR ORDER COMPELLING                                                 Page 2 of 7
PRODUCTION OF DOCUMENTS PURSUANT TO 11 U.S.C. § 542(E)
           Case 18-34658 Document 88 Filed in TXSB on 10/02/18 Page 3 of 7



liquidating claims through the claims objection process and, if sufficient funds exist, confirming a

liquidating plan under the Bankruptcy Code.

     B.        The Debtors’ Formation and Operations

          6.     The Debtors are special purpose entities established for the purpose of constructing

new houses. Debtor Houtex Builders, LLC owns the properties located at 3 Thornblade Circle, The

Woodlands, TX 77389 (“Thornblade”) and 5325 Lynbrook Dr., Houston, TX 77056 (“Lynbrook”).

The houses on Thornblade and Lynbrook are completely built and these properties are currently

being marketed for sale through a real estate agent. Debtor 415 Shadywood, LLC owns the property

located at 415 Shadywood Rd, Houston, TX 77057 (“Shadywood”). The construction of the house

on Shadywood is incomplete. Debtor 2203 Looscan Lane, LLC owns the property located at 2203

Looscan Ln., Houston, TX 77019 (“Looscan” and collectively with Thornblade, Lynbrook, and

Shadywood, the “Properties”). The construction of the house on Looscan is incomplete.

     C.        Ramirez, WDW, and Their Relationship with the Debtors

          7.     Ramirez owns and operates WDW. Ramirez is a resident of Harris County, and

resides at 6022 Viking Drive, Houston, Texas 77092. On information and belief, Ramirez operates

WDW out of her home.

          8.     Ramirez and WDW were retained to provide interior design services associated with

several properties, including Shadywood and Looscan. In accordance with this Court’s Order dated

September 7, 2018, CD Homes produced documents related to both Looscan and Shadywood to

the Debtors on September 10, 2018 and September 17, 2018, respectively. A review of these files

indicated that Ramirez and WDW were paid at least $23,000 related to services provided for




DEBTORS’ EMERGENCY MOTION FOR ORDER COMPELLING                                             Page 3 of 7
PRODUCTION OF DOCUMENTS PURSUANT TO 11 U.S.C. § 542(E)
          Case 18-34658 Document 88 Filed in TXSB on 10/02/18 Page 4 of 7



Looscan and $46,000 related to services provided for Shadywood. Copies of these records for

Looscan are attached as Exhibit A, and the records for Shadywood2 are attached as Exhibit B.

     D.       Sale Procedures

       9.       On September 27, 2018, the Court entered an order establishing sale procedures for

Looscan and Shadywood [ECF 71]. The Debtors are working with Martha Turner to market

Looscan and Shadywood.

       10.      Notably, prospective purchasers have inquired about and specifically requested that

any plans, designs, takeoffs, and schedules that were prepared by Ramirez and WDW during their

retention be included as part of the purchase of the Properties.

                                        RELIEF REQUESTED

       11.      The Debtors file this Motion and request that the Court enter an order compelling

Ramirez and WDW turn over the following categories of documents within five (5) days from the

date of the order compelling production:

             (a) All plans, designs, takeoffs, and schedules of any kind related to the Debtors;

             (b) Any contracts, agreements, or other documents executed by or on behalf of
                 the Debtors;

             (c) All invoices for work performed related to the Debtors;

             (d) All receipts and payment records that relate to the Debtors and their
                 property; and

             (e) Any and all other documents that are the property of the Debtors that are
                 not otherwise described herein.

                               ARGUMENTS AND AUTHORITIES

       12.      The Bankruptcy Code provides that Ramirez and WDW are required to turn over

2      The property owned by Shadywood is located at the corner of Pine Forest Road and Shadywood Road. When
       the property was acquired, the original house’s address was 6018 Pine Forest Road. The newly constructed
       home, however, has an address of 415 Shadywood Road. As a result of the change, invoices from earlier in the
       construction phase make reference to “6018 Pine Forest” while later invoices refer to “415 Shadywood.”

DEBTORS’ EMERGENCY MOTION FOR ORDER COMPELLING                                                          Page 4 of 7
PRODUCTION OF DOCUMENTS PURSUANT TO 11 U.S.C. § 542(E)
          Case 18-34658 Document 88 Filed in TXSB on 10/02/18 Page 5 of 7



the requested information they have related to the Debtors. More specifically, 11 U.S.C. § 542

provides the basis for the Court to compel the turnover of the requested information in at least two

subsections. First, § 542(a) provides that “an entity . . . in possession, custody, or control, during the

case, of property that the trustee3 may use, sell, or lease under section 363 of this title . . . shall

deliver to the trustee . . . such property or the value of such property, unless such property is of

inconsequential value or benefit to the estate.” Second, § 542(e) states as follows:

         Subject to any applicable privilege, after notice and a hearing, the court may order an
         attorney, accountant, or other person that holds recorded information, including
         books, documents, records, and papers, relating to the debtor’s property or financial
         affairs, to turn over or disclose such recorded information to the trustee.

The five categories of information described above fall under Section 542’s purview because they

both (a) constitute property of the estate under § 542(a) because the Debtors’ paid Ramirez and

WDW for interior design services provided; and (b) relate to the Debtors’ property or financial

affairs, and thus, Ramirez and WDW are required to turn over the requested information under

§ 542(e). Therefore, the Debtors request the Court enter an order compelling Ramirez and WDW

to turn over the requested information so that the Debtors may use the information in connection

with the sale of the Properties.

                                                      NOTICE

         13.      Notice of this Motion has been provided to Ramirez and WDW as follows by email

at wyndy@wynnedesignworks.com and by FedEx delivery to 6022 Viking Drive, Houston, Texas

77092.

         14.      Notice of this Motion has also been provided by delivery to: (a) the Office of the

United States Trustee for the Southern District of Texas; (b) each of the creditors identified on each

Debtors’ list of twenty largest unsecured creditors; and (c) those persons who have formally


3        Although the statute specifically references providing such information to the trustee, 11 U.S.C. § 1107(a)
         provides that a debtor in possession “shall have all the rights . . . and powers . . . of a trustee.”

DEBTORS’ EMERGENCY MOTION FOR ORDER COMPELLING                                                                Page 5 of 7
PRODUCTION OF DOCUMENTS PURSUANT TO 11 U.S.C. § 542(E)
         Case 18-34658 Document 88 Filed in TXSB on 10/02/18 Page 6 of 7



appeared in these Chapter 11 Cases and requested service pursuant to Bankruptcy Rule 2002.

        15.     In light of the nature of the relief requested in this Motion, the Debtors submit that

no further notice is necessary.

                                     NO PRIOR REQUEST

        16.     No prior motion or application for the relief requested herein has been made to this

Court or any other court.



Dated: October 2, 2018                                 Respectfully submitted,

                                                       DIAMOND McCARTHY LLP

                                                       /s/ Charles M. Rubio
                                                       Charles M. Rubio
                                                       TBA No. 24083768
                                                       crubio@diamondmccarthy.com
                                                       J. Maxwell Beatty
                                                       TBA No. 24051740
                                                       Two Houston Center
                                                       909 Fannin, 37th Floor
                                                       Houston, TX 77010
                                                       Telephone: (713) 333-5100
                                                       Facsimile: (713) 333-5199

                                                       Proposed Counsel to Debtors
                                                       and Debtors-In-Possession




DEBTORS’ EMERGENCY MOTION FOR ORDER COMPELLING                                              Page 6 of 7
PRODUCTION OF DOCUMENTS PURSUANT TO 11 U.S.C. § 542(E)
         Case 18-34658 Document 88 Filed in TXSB on 10/02/18 Page 7 of 7



                                  CERTIFICATE OF SERVICE

        I hereby certify that this document was served on (a) the Office of the United States Trustee
for the Southern District of Texas; (b) each of the creditors identified on each of the Debtors’ list of
twenty largest unsecured creditors; and (c) those persons who have formally appeared in these
Chapter 11 Cases and requested service pursuant to Bankruptcy Rule 2002, within one business day
of the filing. This document was also served on Wyndolyn Ramirez and Wynne Design Works as
described below:



               Email:
               wyndy@wynnedesignworks.com

               FedEx:
               6022 Viking Drive
               Houston, Texas 77092



                                                       /s/ Charles M. Rubio




DEBTORS’ EMERGENCY MOTION FOR ORDER COMPELLING                                                Page 7 of 7
PRODUCTION OF DOCUMENTS PURSUANT TO 11 U.S.C. § 542(E)
